IN THE SUPREME COURT OF IOWA
                            No. 62 / 06-0003

                           Filed July 28, 2006

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

THOMAS P. FRERICHS,

      Respondent.


      On review of the report of the Grievance Commission.



      Iowa Supreme Court Grievance Commission recommends a six-month

suspension of respondent’s license to practice law. LICENSE SUSPENDED.



      Charles L. Harrington and Laura M. Roan, Des Moines, for

complainant.



      Clemens A. Erdahl of Nidey, Peterson, Erdahl & Tindal, Cedar Rapids,

for respondent.
                                      2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board) filed a

complaint alleging Thomas P. Frerichs violated numerous rules of the Iowa

Code of Professional Responsibility for Lawyers in handling a legal matter.

The Grievance Commission (Commission) found the Board had proved the

allegations of the complaint and recommended we suspend Frerichs’ license

to practice law for six months.      We agree with the Commission that

Frerichs’ conduct violated numerous rules of the Iowa Code of Professional

Responsibility for Lawyers; however, we disagree with its recommended

sanction and suspend Frerichs’ license to practice law in this state

indefinitely with no possibility of reinstatement for three months.
      I. Scope of Review.

      This court reviews attorney disciplinary proceedings de novo. Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d 812, 815

(Iowa 2004).      We consider the factual findings and disciplinary

recommendations of the Commission in deciding the matter. Iowa Supreme

Ct. Attorney Disciplinary Bd. v. Moonen, 706 N.W.2d 391, 396 (Iowa 2005).

Ethical violations must be proven by a convincing preponderance of the
evidence. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Williams, 675
N.W.2d 530, 531 (Iowa 2004).

      II. Background Facts and Proceedings.

      The Board filed a complaint against Frerichs consisting of two counts

alleging various violations of the Iowa Code of Professional Responsibility for

Lawyers. Frerichs filed an answer admitting and denying various parts of

the complaint. The Commission held a hearing at which Frerichs testified.

At the hearing, the Board’s and Frerichs’ exhibits were admitted by

agreement of the parties. One of the exhibits contained a stipulation by the
                                      3

parties to certain facts, ethical violations, and prior disciplinary action

against Frerichs.

      On our de novo review, we find Frerichs represented a client who had

been personally served with a notice of forfeiture. The Iowa Code provides

such a party must file a claim opposing forfeiture within thirty days of

service in order to avoid forfeiture of the subject property to the State. Iowa

Code § 809A.16(1) (2001). Frerichs filed an answer and claim of exemption

on the client’s behalf thirty-three days after personal service of the notice.
      On September 17, 2002, the district court held the forfeiture hearing

in Butler County. Frerichs did not move for a continuance of the hearing

nor did he appear in person or by telephone. The client appeared in person.

Judge Bryan McKinley presided over the hearing. The matter proceeded to

hearing and Judge McKinley dismissed the client’s claim as untimely under

section 809A.16(1).

      Frerichs filed a motion to set aside the court’s ruling. In the motion,

he stated:

            This matter was set for hearing on September 17, 2002.
      On September 16, 2002, Mr. Frerichs’ office advised the
      County Attorney that Mr. Frerichs would be in trial in Black
      Hawk County on September 17, 2002, but would ask the trial
      judge for permission to participate in this hearing by telephone.

            The presiding judge in Black Hawk County denied Mr.
      Frerichs’ request to leave the courtroom to participate in this
      hearing. Furthermore, Mr. Frerichs was not allowed to leave
      the courtroom until the noon break, at which time he
      immediately called his office and advised that he had not been
      allowed to participate in the hearing by telephone.

      Upon receipt of the motion, Judge McKinley made inquiry of Black

Hawk County District Court Judge James Coil, who had presided over the

Black Hawk County trial on September 17. Judge Coil indicated by letter to

Judge McKinley that Frerichs never made a request to leave the courtroom
                                      4

and Frerichs was allowed to leave the courtroom before the noon break.

Prior to the hearing on the motion, Judge McKinley forwarded a copy of

Judge Coil’s letter to Frerichs.   At the hearing, Frerichs corrected the

inaccuracies of his motion in open court. The court accepted the correction

and did not rely on the inaccuracies in overruling the motion.

      The Board filed a complaint. Frerichs did not accept delivery of the

Board’s initial notice of complaint. After the Board personally served the

complaint on Frerichs, Frerichs failed to respond to the Board’s initial

notice of complaint. The Board sent another notice to Frerichs by restricted

certified mail. The postal service returned that notice as unclaimed. The

Board then notified Frerichs by ordinary mail of the consequences of his

failure to respond to the Board’s notice and sent a copy of the Board’s

second notice informing him he had ten days to respond. Although late,

Frerichs finally responded to the complaint.
      Frerichs testified before the Commission as to his version of the

events that led up to him filing the motion that contained the inaccuracies.

He stated he was approximately number fourteen on the jury trial list in

Black Hawk County for trials to begin on Tuesday. On that same Tuesday,
he was scheduled to be in Butler County at the forfeiture hearing. On the

preceding Friday, Frerichs became aware he was getting closer to the

number one trial setting but it was not an immediate concern to him. On

Monday afternoon, it became an immediate concern and Frerichs and/or

his assistant attempted to contact the county attorney’s office in Butler

County to advise it of his conflict. Frerichs also stated on Tuesday morning

he attempted to call the Butler County clerk’s office in hopes of contacting

the judge scheduled to be in that county on that date, but he was advised to

call back. Frerichs left instructions with his assistant to contact the Butler
                                        5

County judge and explain his absence. Frerichs proceeded with the Black

Hawk County trial.

      Later that day, Frerichs had another conversation with his assistant

regarding the matter. This conversation led his assistant to believe Frerichs

had attempted to leave the trial in order to make a call to Butler County but

had been denied such authority by the presiding judge.              After this

conversation, Frerichs instructed his assistant to draft the motion. Frerichs

only made a cursory review of the motion, signed it, and filed it. While he

acknowledges having assumed responsibility for the motion, Frerichs

continues to deny making the statements to his assistant that

misrepresented his attempts to leave the courtroom to call Butler County

and he denies having been aware such misrepresentations were included in

the motion at the time of its filing.
      Even with this explanation, we agree with the Commission’s finding

that Frerichs knowingly filed a motion containing false representations and

did not recant his position until after Judge Coil provided a written

explanation of the facts to Judge McKinley.

      III. Ethical Violations.
      The Commission found Frerichs’ conduct constituted a violation of

Iowa Code of Professional Responsibility for Lawyers DR 1-102(A)(1)

(providing a lawyer shall not violate a disciplinary rule), DR 1-102(A)(4)

(providing a lawyer shall not engage in conduct involving dishonesty, fraud,

deceit, or misrepresentation), DR 1-102(A)(5) (providing a lawyer shall not

engage in conduct that is prejudicial to the administration of justice), DR 1-

102(A)(6) (providing a lawyer shall not engage in any other conduct that

adversely reflects on the fitness to practice law), DR 6-101(A)(3) (providing a

lawyer shall not neglect a client’s legal matter), and DR 7-102(A)(5)
                                     6

(providing in the representation of a client, a lawyer shall not knowingly

make a false statement of law or fact).

      We agree with the Commission’s finding that Frerichs’ conduct

violated DR 1-102(A)(1), DR 1-102(A)(4), DR 1-102(A)(5), DR 1-102(A)(6), and

DR 6-101(A)(3). See Iowa Supreme Ct. Attorney Disciplinary Bd. v. Walker,

712 N.W.2d 683, 684-85 (Iowa 2006) (finding these very same violations

where the attorney neglected three estate matters, neglected a real estate

matter, misrepresented matters to the court and a client, and failed to

respond to complaints sent by the Board).
      We also agree with the Commission’s finding that Frerichs’ conduct

violated DR 7-102(A)(5). In discussing DR 7-102(A)(5), we have stated:

      [L]awyers find themselves in disciplinary proceedings for a
      variety of reasons. Sometimes it is evil intent that gets a
      lawyer into trouble; sometimes it is merely a failure to
      recognize the significance of action deliberately taken. Here
      that failure led [the attorney] to knowingly make a false
      statement of fact on a document filed for public record.

Comm. on Prof’l Ethics & Conduct v. O’Donohoe, 426 N.W.2d 166, 168-69

(Iowa 1988); see also Comm. on Prof’l Ethics & Conduct v. Hurd, 325 N.W.2d
386, 389-90 (Iowa 1982) (explaining DR 7-102(A)(5), in conjunction with

DR 1-102(A)(1) and DR 1-102(A)(4), means “a lawyer should conduct himself

in his professional capacity with honesty and truthfulness, and should

avoid statements or actions that are calculated to deceive or mislead”).
      IV. Sanction.

      The Commission recommended Frerichs’ conduct warrants a

suspension of his license to practice law for six months; however, “the

matter of sanction is solely within the authority of this court.”      Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sloan, 692 N.W.2d 831, 833
                                           7

(Iowa 2005). In determining the sanctions a lawyer must face as a result of

his or her misconduct, we have stated:

      The goal of the Code of Professional Responsibility is “to
      maintain public confidence in the legal profession as well as to
      provide a policing mechanism for poor lawyering.” When
      deciding on an appropriate sanction for an attorney’s
      misconduct, we consider “the nature of the violations,
      protection of the public, deterrence of similar misconduct by
      others, the lawyer’s fitness to practice, and [the court’s] duty to
      uphold the integrity of the profession in the eyes of the public.”
      We also consider aggravating and mitigating circumstances
      present in the disciplinary action.

Honken, 688 N.W.2d at 820 (alteration in original) (citations omitted). In

this case, Frerichs’ conduct consisted of neglecting a client’s legal matter,

making a misrepresentation to the court, and failing to respond to the

Board.

      Precedents in attorney discipline cases involving neglect are of little

value and we must consider each case on an individual basis.                       Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549, 553

(Iowa 2004). “While neglect alone ordinarily deserves a sanction ranging

from a public reprimand to a six-month suspension, neglect compounded

by other misconduct requires us to impose a more severe sanction than

when neglect is the only violation.” Walker, 712 N.W.2d at 685.

      An aggravating factor present in this record is a recanted
misrepresentation to the court. See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Rauch, 650 N.W.2d 574, 578 (Iowa 2002) (finding a lawyer’s

violation   of   a   disciplinary   rule       “is   seriously   aggravated   by    his

misrepresentation to the court”). Another consideration is that although

Frerichs admits to most of the disciplinary rule violations and he

acknowledges some responsibility for the misrepresentations in the motion,

he still appears to attempt to shift the blame for his actions to his assistant
                                     8

who authored the motion, which does not reflect well on his fitness to

practice law. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Fleming,
602 N.W.2d 340, 342 (Iowa 1999). Finally, it is significant that Frerichs’

actions caused harm to his client by his failure to file a timely response to

the notice of forfeiture. See Honken, 688 N.W.2d at 821.

      A mitigating factor in this record is Frerichs’ battle with depression.

Problems such as depression may influence our approach to discipline, but

such issues are considered personal problems of the lawyer that do not

excuse the misconduct. Id. at 821-22. We also consider Frerichs’ attempts

to address his depression through therapy and medication.          See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Erbes, 604 N.W.2d 656, 658-

59 (Iowa 2000) (noting an attorney’s efforts to face his depression in

determining the appropriate sanction).
      Finally, we must consider Frerichs’ previous disciplinary problems.

See Comm. on Prof’l Ethics & Conduct v. Nadler, 467 N.W.2d 250, 254 (Iowa

1991) (stating prior disciplinary action taken against a lawyer is considered

in determining the proper discipline).     In September 1998, the Board

admonished Frerichs for failing to provide a timely response to the Board’s
initial notice of complaint. In March 2001, the Board admonished Frerichs

for his failure to appear at a hearing. In May 2004, we accepted the Board’s

public reprimand of Frerichs for failing to cure a default resulting in

dismissal of his client’s appeal.   In September 2005, we accepted the

Board’s public reprimand of Frerichs for failing to cure a notice of default

resulting in dismissal of his client’s appeal, even though the client did not

want to pursue the appeal. There the Board noted Frerichs owed a duty to

the court and opposing counsel to file a voluntary dismissal promptly rather

than relying on the dismissal to occur by default. Finally, in November
                                      9

2003, we suspended Frerichs’ license to practice law for four months for

“charging an unethical and illegal fee, neglect, and failure to cooperate with

the Board.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Frerichs, 671
N.W.2d 470, 478 (Iowa 2003).

      The neglect and subsequent misrepresentation that is the subject of

this complaint occurred in 2002. The only disciplinary actions preceding

Frerichs’ conduct were the 1998 and 2001 admonitions. Accordingly, we

impose a three-month suspension based on Frerichs’ single act of neglect,

his misrepresentation, and his failure to respond to the Board’s inquiries.

See Walker, 712 N.W.2d at 684-86 (finding neglect of four legal matters,

misrepresentations to the court and a client, and failure to respond to the

Board required a six-month suspension where clients were harmed and

attorney suffered from depression); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Daggett, 653 N.W.2d 377, 379-82 (Iowa 2002) (finding neglect of

one legal matter, making a misrepresentation to the court, and failing to

respond to the Board required a sixty-day suspension where attorney was

experiencing depression, attorney had a previous public reprimand, and a

client was harmed); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Grotewold, 642 N.W.2d 288, 293-96 (Iowa 2002) (finding neglect of two legal

matters, a misrepresentation to the court, and failure to timely respond to

the Board required a sixty-day suspension where attorney suffered from

depression); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohenadel,

634 N.W.2d 652, 653-57 (Iowa 2001) (finding neglect of two legal matters as

well as misrepresentations to the court and clients required a four-month

suspension where the clients were harmed, attorney had prior public

reprimand, and attorney suffered from alcoholism for which he sought

treatment); Comm. on Prof’l Ethics & Conduct v. Horn, 480 N.W.2d 861, 862-
                                      10

63 (Iowa 1992) (finding neglect of one legal matter, misrepresentations to a

client, and failure to cooperate with the committee required a six-month

suspension where attorney had prior suspension); Comm. on Prof’l Ethics &

Conduct v. Horn, 379 N.W.2d 6, 7-10 (Iowa 1985) (finding failure to

cooperate with the committee, neglect of one legal matter, and

misrepresentations to the decedent’s daughter and her attorney required a

three-month suspension).

      Therefore, we suspend Frerichs’ license to practice law indefinitely

with no possibility of reinstatement for three months.
      V. Disposition.

      We suspend Frerichs’ license to practice law in this state indefinitely

with no possibility of reinstatement for three months. The suspension

applies to all facets of the practice of law. See Iowa Ct. R. 35.12. Upon any

application for reinstatement, Frerichs must establish that he has not

practiced law during the suspension period and he has in all ways complied

with the requirements of Iowa Court Rule 35.13. In his application for

reinstatement, Frerichs must provide this court with an evaluation by a

licensed health care professional verifying his fitness to practice law. Before
obtaining this evaluation, Frerichs shall submit the name of the proposed

evaluator and the nature of the evaluation to the Board for its prior

approval. Frerichs shall also comply with the notification requirements of

Iowa Court Rule 35.21. We tax the costs of this action to Frerichs pursuant

to Iowa Court Rule 35.25.

      LICENSE SUSPENDED.